Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The Amendment filed 1/25/2022 has been entered. Applicant’s amendments to the claims have overcome each objection previously set forth in the Non-Final Office Action dated 10/26/2021.
Claim Status
Claims 1-10 and 21-30 are pending.
Claims 11-20 are canceled by Applicant.
Reasons for Allowance
Claims 1-10 and 21-30 are allowed.
The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112. The statement is not intended to necessarily state all the reasons for allowance or all the details why claims are allowed and should not be written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Regarding claim 1-10 and 27-30, they are allowed as reasons stated in the previous Non-Final Office Action dated 10/26/2021.

Regarding claim 21, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding a method in their entirety (the individual limitations may be found just not in combination with proper motivation). 
the most relevant prior art references (US 2017 /0222008 A1 to Hsu in combination of US 2020/0303559 A1 to Huang and US 2019/0355672 A1 to Fujita) substantially teach some of limitations in claim 21 as indicated in the previous Non-Final Office Action dated on 10/26/2021, but not the limitations of “wherein the selectively forming the non-metal passivation layer comprises depositing a non-metal passivation material at a substantially constant deposition rate and etching the non-metal passivation material at an etch rate that varies along the sidewalls of the contact opening” recited in claim 21. Therefore, the claim 21 is allowed.
Regarding claims 22-26, they are allowed due to their dependencies of claim 21.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARUN LU whose telephone number is (571)270-0164. The examiner can normally be reached M-F 8:30-5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FARUN LU/Primary Examiner, Art Unit 2898